IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                                AT JACKSON


ANTHONY TYRONE ANDERSON,                             )
                                                     )
        Petitioner,                                  ) C. C. A. NO. W1999-01730-CCA-R3-PC
                                                     )
vs.                                                  ) MADISON COUNTY
                                                     )
STATE OF TENNESSEE,                                  ) No. C99-182

        Respondent.
                                                     )
                                                     )
                                                                               FILED
                                                                                 March 23, 2000

                                                  ORDER                       Cecil Crowson, Jr.
                                                                             Appellate Court Clerk


                 This matter is before the Court upon the state’s motion to affirm the trial

court judgment by order pursuant to Rule 20, Rules of the Court of Criminal Appeals. In

1989, the petitioner was convicted on three counts of burglary and three counts of

larceny and received a forty-five year sentence. This Court affirmed the convictions

and sentences on appeal, State v. Anthony Tyrone Anderson, No. 3, Madison County

(Tenn. Crim. App., Apr. 25, 1990), and the Supreme Court denied permission to appeal

on July 30, 1990. On May 12, 1999, the petitioner filed a petition for post-conviction

relief. Finding that the statute of limitations has expired, the trial court dismissed the

petition.



                 Pursuant to T.C.A. § 40-30-202(a), a person in custody under a sentence

of a court of this state must petition for post-conviction relief within one year of the date

of the final action of the highest state appellate court to which an appeal is taken or, if

no appeal is taken, within one year of the date on which judgment became final. The

Post-Conviction Procedure Act provides several limited exceptions to the one-year

statute of limitations, however none of them are applicable to the present case. See §

40-30-202(b). The record reflects that the petition in this case was filed well beyond the

applicable statute of limitations, and is, therefore, untimely.1




        1
           The pe tition would als o be bar red und er the pre vious thre e year statu te of limitation s. See
T.C.A . § 40-30 -102 (19 90) (rep ealed); Passa rella v. State , 891 S.W .2d 619 ( Tenn . Crim. A pp.), perm . to
app. denied, (Tenn. 1994).
              Accordingly, we conclude that the trial court did not err in dismissing the

petitioner’s petition for post-conviction relief. It is, therefore, ORDERED that the

judgment of the trial court is hereby affirmed in accordance with Rule 20, Rules of the

Court of Criminal Appeals. Costs shall be taxed to the state.




                                          _____________________________
                                          DAVID G. HAYES, JUDGE



                                          _____________________________
                                          JOE G. RILEY, JUDGE



                                          _____________________________
                                          JOHN EVERETT WILLIAMS, JUDGE




                                             2